Citation Nr: 0812364	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased evaluation for tachycardia with 
atrial fibrillation, currently evaluated as 10 percent 
disabling. 

Enitlement to an increased evaluation for anxiety reaction 
prior to September 5, 2007, when the disability was evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had over twenty years of active service when he 
retired in February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In the July 2002 rating determination, the RO increased the 
evaluation for tachycardia with atrial fibrillation from 
noncompensable to 10 percent and continued a noncompensable 
disability evaluation for anxiety reaction.

In May 2003, the veteran appeared at a hearing before a 
decision review officer at the RO.

In a May 2006 rating determination, the RO increased the 
evaluation for anxiety reaction from noncompensable to 10 
percent disabling, and assigned an effective date of March 7, 
2002. 

In June 2007, the Board remanded the issues of entitlement to 
increased evaluations for tachycardia with atrial 
fibrillation and anxiety reaction for additional development.

In a November 2007 rating decision, the RO, in part, 
increased the rating for anxiety reaction to 100 percent, 
effective September 5, 2007.  The issue of entitlement to an 
increased rating prior to September 5, 2007, remains pending.  
That issue is remanded to the RO via VA's Appeals Management 
Center, and is discussed in the remand portion of this 
decision.


FINDING OF FACT

Tachycardia with atrial fibrillation is manifested by need 
for pacemaker without more than four episodes annually of 
paroxysmal atrial fibrillation or supraventricular 
tachycardia shown on EKG or Holter monitor.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
tachycardia with atrial fibrillation have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7010 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated December 2006, the agency of original 
jurisdiction (AOJ) informed the veteran of the evidence 
needed to substantiate the claim, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter told the veteran 
that he could send VA information that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The veteran has substantiated his veteran's status, and his 
entitlement to service connection.  Hence notice on the first 
three Dingess elements is not necessary.  The December 2006 
letter contained notice as to the effective date and rating 
elements as required by Dingess.

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The December 2006 letter told the veteran that to 
substantiate entitlement to an increased rating the evidence 
must show that the disability had worsened.  The letter told 
him that in assigning a rating, VA considered evidence of the 
impact of the disability on employment.  

The letter did not explicitly tell him that a rating would be 
based on the impact of the disability on his daily 
activities.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities could 
substantiate his claim.  In this regard he testified as to 
the effects of the disability on his daily activities.  

Arguably some of the rating criteria contemplate specific 
test results.  The December 2006 letter told the veteran to 
submit any laboratory or test results.  The veteran received 
notice of the rating criteria in the December 2002, statement 
of the case (SOC).  VCAA notice cannot be provided in a SOC, 
but the SOC did provide actual notice to the veteran.  He has 
had the opportunity to submit argument and evidence and to 
have a hearing in the years since the SOC provided actual 
knowledge.  Hence, he has had a meaningful opportunity to 
participate in the adjudication of his claim, despite the 
deficient notice on this element and there is no prejudice 
from the deficiency.

The December 2006 letter provided notice on the third and 
fourth Vazquez elements.  It told him that percentage ratings 
were provided in accordance with criteria contained in the 
rating schedule.  The letter provided examples of evidence 
that could be used to substantiate the claim.  The letter 
told him that he could submit this evidence, and offered VA 
assistance in obtaining evidence.

There was a timing deficiency with the December 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in July 2002, January 
2005 and September 2007.  The veteran's representative has 
challenged the adequacy of the 2007 examination because it 
was not conducted by a specialist.  The examination was 
conducted by a nurse practitioner, but contained the findings 
needed to evaluate the veteran's disability.  A nurse 
practitioner is generally competent to conduct an 
examination, although the Board is required to ensure that 
the examination report is complete.  Cox v. Nicholson, 20 
Vet. App. 563 (2007).  The veteran's representative has not 
pointed to any specific deficiency in the examination report, 
and the record does not disclose such a deficiency.  
Additional examinations are not necessary.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In March 2000 the veteran underwent a VA echocardiogram (EKG) 
which revealed a normal left ventricular systolic function 
with estimated ejection fraction of greater than 55 percent 
without wall abnormalities noted.

In February 2002 the veteran underwent a Holter test at the 
Anderson Area Medical Center.  The diagnosis was an atrial 
fibrillation with an average heart rate of 70 beats per 
minute (BPM).  There was some evidence of sick sinus syndrome 
although not dramatic ranges from 34-136 with a pause of 3.6 
only while asleep.  The veteran also had infrequent 
ventricular ectopy.  The treating doctor noted that the 
veteran's symptoms of dizziness did not correlate with any 
significant change in his rhythm and he remained in atrial 
fibrillation throughout the monitored period.

In July 2002 the veteran underwent a VA examination.  The 
diagnosis was atrial fibrillation, atrial flutter.

At his May 2003 hearing before the decision review officer, 
the veteran testified that he had the daily problem of 
shortness of breath as his heart ran irregular.

In July 2003 the veteran underwent a Holter test which 
demonstrated atrial fibrillation with a rate of 60-70 BPM.  
In a July 2003 letter, Dr. John D. Ware stated that the 
Holter test findings revealed continued atrial fibrillation 
with satisfactory heart rates.

In January 2004 the veteran received a pacemaker.

In January 2005 the veteran underwent a VA examination.  The 
examiner noted that since the veteran's pacemaker 
implantation, he had experienced no tachycardia or 
bradycardia.  The examiner noted that the veteran's 
activities were fairly restricted.  Specifically his heart 
did not affect his activities of daily living but it did 
limit his recreational activities.  The veteran retired in 
2002.  

The examiner noted that an EKG in January 2005 revealed an 
ejection fraction of 62 percent.  The examiner stated that 
since the implantation of the pacemaker, the veteran had 0 
episodes of tachycardia.  He concluded that given the 
ejection fraction, it was though that the veteran's 
historical self-reported exercise tolerance level of 
approximately 4 METS would be attributed to a factor other 
than his service connected atrial fibrillation with 
tachycardia.

In February 2007 the veteran underwent a heart catherization 
and an aortogram that showed an aneurismal dilation and 
actasia and tortuosity of the ascending aorta.

An EKG in February 2007 revealed aortic valve stenosis which 
appeared to be mild to moderate with some calcification of 
the aortic valve which was a tricuspid.  An ejection fraction 
of 60 percent was reported.

In a May 2007 letter, Dr. Ware stated that the veteran had 
bradycardia, chronic atrial fibrillation on Coumadin therapy, 
status post pacemaker, dyslipidemia, type II diabetes, 
chronic ascending aortic aneurysm with ectasia of the aorta 
and an ejection fraction of 36 percent in March 2007.

In September 2007 the veteran underwent a VA examination.  
The veteran reported that with his pacemaker, he has not had 
to have Holter monitoring.  However, he had multiple EKG 
reports.  Secondary to his pacemaker insertion with the 
atrial fibrillation, he had been placed on anticoagulation 
therapy, Coumadin.  The veteran reported recently 
experiencing chest pain one to two times daily for two to 
three minutes.  He reported that his best subjective 
estimation of METS was less than 3.  He was unable to do 
light yard work, painting or light carpentry.  He felt that 
his heart condition limited his physical activities 
tremendously.  

The examiner noted that an EKG performed in August 2007 
revealed an ejection fracture of 52 percent.  The diagnosis 
was atrial fibrillation with subsequent insertion of 
permanent pacemaker with demand ventricular pacing, aortic 
stenosis and aortic dilation.  The examiner stated that the 
best subjective estimation of METS was less than 3.  The one 
that most closely reflected the cardiac function was the left 
ventricular ejection fraction of 52 percent.  The examiner 
concluded that the veteran had persistent atrial fibrillation 
requiring a permanent pacemaker for demand ventricular pacing 
and prophylactic anticoagulation with Coumadin therapy.


Analysis

In November 2007, the RO granted entitlement to service 
connection for an aortic aneurysm, and evaluated the 
disability as 60 percent disabling.  That disability is not 
currently before the Board.

The veteran's tachycardia with atrial fibrillation is 
currently rated in accordance with the criteria set forth in 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.104, 
Diagnostic Code 7010.

Under Diagnostic Code 7010, a 10 percent evaluation is 
warranted for supraventricular arrhythmias with permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by 
electrocardiogram or Holter monitor.  A 30 percent evaluation 
is warranted for supraventricular arrhythmias with paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by 
electrogram or Holter monitor.  38 C.F.R. § 4.104, Diagnostic 
Code 7010 (2007). 

While the veteran has atrial fibrillation requiring a 
permanent pacemaker, there is no indication that he has 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by EKG or Holter monitor.  The record does not document 
episodes of the necessary frequency to approximate the 
criteria for an evaluation in excess of 10 percent.

In January 2005 the veteran self-reported an exercise 
tolerance level of approximately 4 METS while the August 2007 
examiner stated that the best subjective estimation of METS 
was less than 3, but the examiner also found that the 
veteran's disability was best measured by the ejection 
fraction, which was 52 percent.  Under Diagnostic Code 7011, 
ventricular arrhythmia with a workload of less than 3 METs 
warrants a 100 percent rating; while an ejection fraction 
between 30 and 50 percent warrants a 60 percent evaluation.  

A note to this diagnostic code indicates that it contemplates 
disability following an aneurysemectomy.  Hence, it 
contemplates disability resulting from an aneurysm.  The 
veteran is already being compensated for the disability from 
his aneurysm, and has not appealed that evaluation.  

It would be impermissible pyramiding to evaluate the 
tachycardia with atrial fibrillation on the basis of symptoms 
used to evaluate the separately rated aortic aneurysm.  
38 C.F.R. § 4.14 (2007). 

In this case, the disability has not been shown, or alleged, 
to be manifested by unusual factors such as marked 
interference with employment or need for frequent periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1). 


ORDER


Entitlement to an increased evaluation for tachycardia with 
atrial fibrillation, currently evaluated as 10 percent 
disabling is denied. 



REMAND

The veteran is currently in receipt of the maximum rating for 
anxiety reaction.  Because of this fact, the RO advised the 
veteran that it had closed his appeal for increased rating.

The 100 percent rating, however, was only awarded effective 
September 5, 2007.  The United States Court of Appeals for 
Veterans Claims has recently held that in an increased rating 
claim, VA must consider the appropriate evaluation for the 
entire period beginning one year prior to the date of the 
veteran's claim.  Hart v. Nicholson.  The RO has recognized 
that the veteran's claim for increased rating was received in 
August 2002.  Hence, VA is required to consider the 
appropriate evaluation for the period since August 2001, and 
the issue of entitlement to an increased rating prior to 
September 5, 2007 remains pending.

The Board's previous remand instructed that if the benefit 
sought was not fully granted the AOJ should issue a 
supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 19.38 (2007) (requiring the AOJ to issue a SSOC when the 
benefit is not fully granted following a remand by the 
Board).  Pertinent evidence was received following the 
remand.  See 38 C.F.R. § 19.37 (2007) (requiring issuance of 
a SSOC when pertinent evidence is received prior to transfer 
of an appeal to the Board).

Accordingly, this case must be REMANDED for the following:

The agency of original jurisdiction 
should issue a SSOC as to the issue of 
entitlement to an increased rating for 
anxiety reaction prior to September 5, 
2007.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


